Le Grand, C. J.,
delivered the opinion of this court.
This is an appeal from the refusal of the circuit court for Washington county, to grant a writ of mandamus, commanding the appellee to surrender to one John Cramer the keys of the court house. The petition of the appellants sets out, that the said Cramer had been appointed by them keeper of the court house. The appellee claims the right to have in charge the building, under the provisions of the act of 1847, ch. 327. The first section of this act provides, “That from and after the passage of this act, the court house of Washington county and the grounds attached thereto, shall be under the charge and keeping of the clerk of Washington county court, who shall and is hereby invested with full powers to keep the same *471in repair, to obtain such furniture as may be necessary for the convenience of the court, jurors and bar of said court.”
The appellee is now clerk to the circuit court for Washington county, and was, when he assumed the duties under the act of 1847, ch. 327, the clerk of Washington county court.
By the first section of the act of 1853, ch. 239, the commissioners of the several counties are declared to “have charge of and control over the property owned by the county, and over county roads and bridges.”
It is contended, that this section is a repeal of the act of 1847, in so far as the question now before us is involved, and in this opinion we concur. By the 8th section of the 7th article of the constitution it is provided, that the powers and duties of the commissioners of the counties, shall be uniform throughout the State.” The act of 1847, only applied to Washington county, and did not assume to prescribe an uniform rule for the vahóle State, and the question is, whether or not the act of 1847, is not repealed by the constitution and the act of 1853, ch. 239? The constitution, by the 16th section of the 4th article, devolves on the clerks of the circuit courts all the powers appertaining to the office of the clerks of the county courts, “until otherwise provided bylaw.” Although, therefore, under the act of 1847, the clerk of the county court for Washington county, was made thekeeper of the court house, and, although this power was continued to him under the constitution, yet it was withdrawn by the passage of the act of 1853, which was nothing more than a legislative exercise of the power expressly conferred by the 16th section of the 4th article, to otherwise provide by law.
But it is said, that the first section of the act of 1853, ch. 239, does not alter the mode of appointment prescribed by the act of 1847, because it only authorises the appointment of the officers mentioned in the act, and such as are not “ otherwise provided for bylaw.” Now we interpret these words as intended to confer upon the commissioners a power to appoint “all other officers, agents and servants, required for county purposes,” in addition to those whose existence *472was provided for either by the constitution or by act of Assembly. In other words, it was intended to confide to the judgment and discretion of the commissioners of the several counties, the creation of such appointments as might be deemed necessary “for county purposes.” The correctness of this construction is made manifest, when reference is had to the concluding words of the section, which declare the commissioners “shall have charge of and control over the property owned by the county.” It is impossible for the commissioners to have charge of and control over the property of the county, if such charge and control be preserved to the clerk under the act of 1847. To ask the question is to resolve it against the continuation of the act of 1847.

Judgment reversed and procedendo awarded.